IN THE
                           TENTH COURT OF APPEALS



                                   No. 10-20-00076-CR
                                   No. 10-20-00077-CR

                        IN RE CARLOS PHILLIP GARCIA


                                  Original Proceeding



                            MEMORANDUM OPINION


       Carlos Phillip Garcia seeks a writ of mandamus from this Court directing the

return of funds removed from his inmate account. The procedure necessary to complain

about an order to withhold funds from an inmate account was described in Harrell v.

State, 286 S.W.3d 315 (Tex. 2009). See In re Buhl, Nos. 10-19-00478-CR, 10-19-00482-CR,

2020 Tex. App. LEXIS 102 (Tex. App.—Waco Jan. 8, 2020, no pet.). That procedure is to

file a motion complaining about the withdrawal order which should be filed with the trial

court clerk for the trial court that signed the order. If the trial court then denies the relief

requested in the motion, then an appeal, which will be a civil proceeding, can be taken
from that denial. There is nothing in the record before us to indicate Garcia filed a motion

in the trial court complaining about the withdrawal order.

        Because another procedure is available to Garcia, he is not entitled to relief by

mandamus. Accordingly, Garcia’s petitions for writ of mandamus are denied.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petitions denied
Opinion delivered and filed March 4, 2020
[OT06]




In re Garcia                                                                          Page 2